DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Response to Amendment
	This final Office action is in response to the amendment filed 8 March 2022 Claims 1-5, 7-13 and 15-19 are pending.  Claims 6, 14 and 20 are cancelled.  All objections and rejections not repeated below are cancelled.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 4 February 2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Claim Objections
Claims 2-3, 10-11 and 16-17 are objected to because of the following informalities:
Per claim 2, line 4, “the data” is indefinite due to the new amendment made to claim 1, which added the new limitation “organize data” on line 8 of claim 1.  As line 3 of the instant claim teaches “a request for data”, it would be more appropriate to insert “requested” before “data on line 4 of the instant claim.
Per claim 10, line 3, “the data” is indefinite due to the new amendment made to claim 9, which added the new limitation “organize data” on line 7 of claim 9.  As line 2 of the instant claim teaches “a request for data”, it would be more appropriate to insert “requested” before “data on line 3 of the instant claim.
Per claim 16, line 4, “the data” is indefinite due to the new amendment made to claim 15, which added the new limitation “organize data” on line 9 of claim 15.  As line 3 of the instant claim teaches “a request for data”, it would be more appropriate to insert “requested” before “data on line 4 of the instant claim.
All dependent claims are objected to as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dornemann et al. [US 20200241908 A1] (hereinafter “Dornemann”).
	Independent Claims:
	Per claim 1, Dornemann teaches a backup manager (see Fig. 1C for storage manager 140) for providing backup services, comprising:
persistent storage (see paragraph [0142] for protected storage for database 146 on specialized database server and replication on remote site) for storing protection policies (see Fig. 1C, paragraphs [0115], [0204]-[0205] and [0208] for storage and scheduling policies stored in management database 146); and
a backup orchestrator (see Fig. 1C and paragraph [0096], software modules and applications of storage manager 140) programmed to:
generate a backup for a client (see Fig. 1C, clients 102) based on the protection policies (see paragraph [0115], lines 22-25, kicking off secondary copy operations based on storage/scheduling policies);
identify a portion of the backup that includes an allocation scheme (see paragraphs [0259]-[0260], stream header 172 is a portion of data stream 170 that includes an allocation scheme comprising the length of the stream payload 174 and other information related to the stream payload 174, such as whether the stream payload 174 is a start of a block of data);
extract system metadata from the backup using the allocation scheme (see paragraphs [0261-0262], Fig. 1F, 1G and 1H, metadata files 186/187 are generated to store non-SI data blocks as well as links to SI data blocks obtained from stream payloads of data stream 170/171, which are accessed based on stream header 172);
generate an index for the backup using the system metadata (see paragraph [0261], an index stored in metadata index file 188/189 is generated based on data in the metadata file 186/187), wherein the index is generated without crawling the backup by utilizing organizational scheme metadata of the system metadata employed by the client to organize data (the index of metadata index file 188/189 is generated based on data in the metadata file 186/187, see paragraph [0261], the metadata of the metadata file 186/187 may be construed as organizational scheme metadata of the system metadata employed by the client to organize data, as metadata file 186/187 are created by the clients 102 to organize data such as Non-SI data and SI data, see paragraph [0262] and Fig. 1H secondary copy operation on client 102 resulting in the creation of the chunk folders 184/185, which include the metadata files 186/187; furthermore, because the prior art reference is silent on “crawling”, the index of the prior art reference is generated without crawling the backup); and
store the backup and the index in backup storage (see Fig. 1E, backup copy 116 is stored in secondary storage subsystem 118, also see Fig. 1H and paragraph [0261], data structures 180 comprising metadata index file 188/189 is stored in secondary storage device 108).
	Per claim 9, the claim is the method claim corresponding to the backup manager claim 1 and is rejected on the same grounds mutatis mutandis.
	Per claim 15, the claim is the computer readable medium claim corresponding to the backup manager claim 1 and is rejected on the same grounds mutatis mutandis (see paragraph [0385] for software implementations).
	Dependent Claims:
	Per claim 2, Dornemann further teaches the backup orchestrator is further programmed to: obtain a request for data; search the backup for the data using the index to obtain a search result; and service the request using the search result (see paragraph [0082] for performing data search using secondary copies 116, while paragraph [0261] and Fig. 1H further illustrate how data are organized on the secondary storage device using data structure 180, which includes the metadata index infile 188/189 for identifying data).
	Per claim 3, Dornemann further teaches servicing the request using the search result comprises: obtaining a portion of the backup based on the search result; and providing the portion of the backup to a requesting entity (see paragraph [0082], the searched data corresponds to the claimed portion of the backup; although not elaborated in detail, it should be understood that searching for data includes obtaining if a search result identifies the requested data, and providing the identified data to the requestor).
	Per claim 4, Dornemann further teaches the backup is a blocked based backup (see paragraph [0156] for block-level copy/backup operations).
	Per claim 5, Dornemann further teaches the block based backup comprises the allocation scheme, client data, and the system metadata stored in blocks of the block based backup (see paragraphs [0259-0261], the block based backup comprises stream header 172, SI data and/or non-SI data and metadata file 186/187).

Per claims 10-13, the claims are the method claims respectively corresponding to the backup manager claims 2-5 and are rejected on the same grounds mutatis mutandis.
Per claims 16-19, the claims are the computer readable medium claims respectively corresponding to the backup manager claims 2-5 and are rejected on the same grounds mutatis mutandis.
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 7, the cited prior art fails to teach or sufficiently suggest: the index specifies offsets, from starts of respective blocks of the backup, to portions of the respective blocks of the backup that correspond to logical portions of client data of the client, because the Dornemann’s metadata index file 188/189 has been mapped to the claimed index, but it does not specifies the aforementioned claimed offsets.
	Per claim 8, the claim is dependent on claim 7 is allowable for at least the same reason as claim 7.
Response to Arguments
	 Applicant’s arguments filed on 8 March 2022 regarding the amended limitations in independent claims 1, 9 and 15 have been considered but are not persuasive.  The Applicant’s response to the amended limitations and the argument can be found in the rejection of claim 1 as set forth above.  No other arguments have been presented by the Applicant.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

1 May 2022